DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 9, 10, 13-16 and 22 in the reply filed on 06/23/2021 is acknowledged.
Claims 18, 19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 5 “slumina” should be changed to “alumina”.  Appropriate correction is required. 
Claim 2 is objected to because of the following informalities:  it appears that the “c)” portion of the claim is redundant as it is already contained in claim 1, upon which claim 2 depends.  Appropriate correction is required. 
Claims 2, 3, 5, 15 and 22 are objected to because of the following informalities:  these claims contain capitalized letters that should be made lowercase.  
Claim 4 is objected to because of the following informalities:  on line 2, “a….particles” is grammatically incorrect; therefore, the “a” should be removed.  Appropriate correction is required. 
Claim 7 is objected to because of the following informalities:  “1 microns” should be changed to “1 micron”.  Appropriate correction is required. 
Claim 22 is objected to because of the following informalities:  the bullet point should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 13-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “c)” recites “inorganic oxides and/or carbonates”; however, the claim also requires that “c)” be “an inorganic carbonate”. Therefore, it is unclear whether or not “c)” can be an inorganic oxide. 
Regarding claim 2, it isn’t clear what the percentages are referring to. It is unclear if it is a weight percent, a volume percent, a percent of particles, or something else. Furthermore, it is unclear how either a) or b) can be 80%, since the minimum amount of a) and b) is 20%; therefore, for either a) or b) to be 80%, it appears that c) would have to be 0%. 
Regarding claim 3, it is unclear whether or not “inorganic oxides and/or carbonates” are the same as the “inorganic oxides and/or carbonates recited in claim 1. If they are the same, they should be referred to as “the
Claim 6 recites the limitation "the inorganic component".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the particles produced".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the particle composition".  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 14, the claim is drawn to a product, but contains a method limitation. It is therefore unclear if this limitation is an intended use limitation or a structural limitation. 
Regarding claim 22, the preamble is different than the preamble of claim 1, upon which claim 22 depends; therefore, there is insufficient antecedent basis for the preamble in the claim. 
Regarding claim 22, it is unclear whether or not the “high accessibility inorganic binder” on line 2 is the same inorganic binder recited in claim 1. It is also unclear whether or not the “high accessibility inorganic binder” on line 4 is the same binder as previously recited. 
Regarding claim 22, it is generally unclear what is being claimed. All of the optional language, and the punctuation of the claim, renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee USPA 2012/0273720 A1.
Regarding claim 1, Lee discloses an attrition resistant shaped porous materials or particles (Abstract; paragraphs 28 and 74: it is noted that the porous material of Lee is deemed to be at least partly attrition resistant, which is a relative term) comprising: a) an organic carbon based support and/or binder selected from carbon fibers, active carbon particles, carbon coated on an inorganic binder sorbent system and material from biomass origin which is partially or wholly carbonized (paragraph 37: methylcellulose), b) an inorganic binder and support selected from alumina, silica-alumina, magnesia, titania and/or clays containing silica and/or magnesia and/or titania and/or alumina and/or zinc (paragraph 30: alumina), c) inorganic oxides and/or carbonates dispersed on a) and/or b) as CO.sub.2 capturing sorbent and/or as conversion catalysts whereby c) comprises an inorganic carbonate, preferably selected from K.sub.2CO.sub.3, KHCO.sub.3, NaCO.sub.3, and NaHCO.sub.3 (Abstract; paragraph 29: carbonate). 
Regarding claim 3, Lee discloses that the inorganic oxides and/or carbonates are dispersed on a) as CO.sub.2 capturing sorbent and/or conversion catalysts (Abstract). 
Regarding claim 4, Lee discloses being a transportable and/or fluidizable particles (Abstract) with a particle density of at least 0.4 g/cm.sup.3, preferably higher than 0.5 g/cm.sup.3 (paragraph 60). 
Regarding claim 5, Lee discloses that b) is Alumina (paragraph 30). 
Regarding claim 6, Lee discloses various inorganic components. At least one of them is capable of being peptized and is therefore peptizable, capable of forming particles smaller than 1 microns and has binding properties, which, contributes to the physical integrity of the overall particle (paragraph 46). Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Regarding claim 7, Lee discloses whereby a) is a cellulosic material (paragraph 37) with a particle size smaller than 3 microns (paragraph 46). 
Regarding claim 9, Lee discloses that a) comprises material from a biomass origin being cellulose, lignin, seaweed and/or algae (paragraph 37). 
Regarding claim 10, Lee discloses that the particles produced are smaller than 5 mm (paragraph 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPA 2012/0273720 A1.
Lee is relied upon as above. 
Regarding claim 2, Lee discloses b) 20-80% of the inorganic support and/or binder (paragraph 30), but does not explicitly disclose a) 20-80% of the organic Carbon based material. Nevertheless, absent a proper showing of criticality or unexpected results, the weight percentages of the various components is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal strength and absorption. MPEP 2144.05.
Regarding claim 16, Lee does not explicitly disclose that the ratio of organic binder to inorganic binder is greater than 1. Nevertheless, absent a proper showing of criticality or unexpected results, the ratios of the various components is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal strength and absorption. MPEP 2144.05.
.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPA 2012/0273720 A1 in view of Eom USPA 2016/0082411 A1.
Lee is relied upon as above. 
Regarding claim 13, Lee does not explicitly disclose that c) comprises inorganic metal oxides. However, the use of inorganic metal oxides as a sorbent for CO2 is highly well-known in the art (see Eom Abstract). It would have been obvious to one having ordinary skill in the art to utilize a metal oxide as the sorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 14 and 15, Lee discloses that an organic nitrogen-containing compound, is added to the particle composition (paragraph 35). This amine is capable of originating from a biomass. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee USPA 2012/0273720 A1 in view of Naoya “Material Balance and Energy Consumption for CO2 recovery…”.
Lee is relied upon as above. 
Regarding claim 22, in the alternative, if Lee does not make obvious claim 22, Naoya discloses K2CO3 on activated carbon for the capture of CO2 (see Naoya Abstract). It would have been obvious to one having ordinary skill in the art to utilize K2CO3 on activated carbon as the sorbent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776